Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Pattric J. Rawlins (Reg. No. 47,887) on February 5th 2021.
The application has been amended as follows: 
Claim 1 - A method comprising using at least one hardware processor to: for each of one or more system components and for each of a plurality of power-saving configurations, store one or more parameters associated with the system component and the power-saving configuration; and, 
when a detected event is of a predetermined type of event, 
determine a next event that is anticipated to follow the detected event, 
determine a time span from a current time until a time at which the next event is anticipated to occur,
determine at least one of the one or more system components required for the next event, and, 
for the at least one system component,
for each of one or more of the plurality of power-saving configurations, retrieve the one or more parameters associated with the at least one system component and the power-saving configuration, 


a 
control the at least one system component to transition to the selected power-saving configuration, and 
wherein the one or more criteria further comprise the sum of the re- enablement time span and the deactivation time span, associated with the power- saving configuration, being a maximum among all of the plurality of power- saving configurations associated with a re-enablement time span and a deactivation time span whose sum is at least a threshold amount less than the time span from the current time until the time at which the next event is anticipated to occur.


 	a battery; and 
at least one hardware processor configured to, 
for each of one or more system components and for each of a plurality of power- saving configurations, store one or more parameters associated with the system component and the power-saving configuration, and,
when a detected event is of a predetermined type of event, 
determine a next event that is anticipated to follow the detected event,
determine a time span from a current time until a time at which the next event is anticipated to occur, 
determine at least one of the one or more system components required for the next event, and, 
for the at least one system component, 
for each of one or more of the plurality of power-saving configurations, retrieve the one or more parameters associated with the at least one system component and the power-saving configuration,
select one of the plurality of power-saving configurations to be used for the at least one system component based on the retrieved one or more parameters and the time span, and based on one or more criteria, wherein the one or more criteria comprise: 

a 
control the at least one system component to transition to the selected power-saving configuration, and 
wherein the one or more criteria further comprise the sum of the re-enablement time span and the deactivation time span, associated with the power-saving configuration, being a maximum among all of the plurality of power-saving configurations associated with a re-enablement time span and a deactivation time span whose sum is at least a threshold amount less than the time span from the current time until the time at which the next event is anticipated to occur.

Claim 13 - A non-transitory computer-readable medium having instructions stored therein, wherein the instructions, when executed by a processor, cause the processor to: 
for each of one or more system components and for each of a plurality of power-saving configurations, store one or more parameters associated with the system component and the power-saving configuration; and, 
when a detected event is of a predetermined type of event, 
determine a next event that is anticipated to follow the detected event, 
determine a time span from a current time until a time at which the next event is anticipated to occur, 
determine at least one of the one or more system components required for the next event, and, 
for the at least one system component, 
for each of one or more of the plurality of power-saving configurations, retrieve the one or more parameters associated with the at least one system component and the power-saving configuration, 
select one of the plurality of power-saving configurations to be used for the at least one system component based on the retrieved one or more parameters and the time span, and based on one or more criteria, wherein the one or more criteria comprise: 

a 
control the at least one system component to transition to the selected power-saving configuration, and 
wherein the one or more criteria further comprise the sum of the re- enablement time span and the deactivation time span, associated with the power- saving configuration, being a maximum among all of the plurality of power- saving configurations associated with a re-enablement time span and a deactivation time span whose 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T WYLLIE whose telephone number is (571)270-3937.  The examiner can normally be reached on 4pm-11:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on (571)272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER T WYLLIE/Examiner, Art Unit 2465